         Case 1:18-cv-00121-PKC Document 58 Filed 03/08/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

HARTFORD FIRE INSURANCE, CO. a/s/o
Klearwall Industries, Inc.,

       Plaintiff,                                          Civil Action No. 18-cv-00121-PKC

v.

MAERSK LINE, a division of the A.P.
Moller-Maersk Group, ALBATRANS,
INC., SAPSAN, LLC, and XYZ Corp.,

      Defendants.
____________________________________/

      DEFENDANTS’, ALBATRANS, INC. AND MAERSK LINE, RESPONSE TO
             DEFENDANT SAPSAN, LLC’S MOTION TO DISMISS

       Defendants, ALBATRANS, INC. (hereinafter “Albatrans”) and MAERSK LINE

(hereinafter “Maersk”), respond to the motion to dismiss filed by Defendant, SAPSAN, LLC

(hereinafter “Sapsan”). (See [Dkt. # 50]).

                          INTRODUCTION AND BACKGROUND

       This litigation is a claim by Plaintiff for alleged physical damage to a shipment of glass

products (“SHIPMENT”). The SHIPMENT was transported by sea in two containers from Cork,

Ireland to Newark, New Jersey. Defendant Maersk provided this ocean transportation to Newark.

At Newark, the SHIPMENT was received by Sapsan, who is the trucking company that was

employed to take delivery of the SHIPMENT at the Port of Newark and deliver it to the final

destination in Stratford, Connecticut. Defendant Albatrans had arranged for the above

transportation of the SHIPMENT. When Sapsan arrived in Connecticut, the containers were

opened, and the SHIPMENT was purportedly found to be physically damaged. The delivery

receipts from Sapsan are attached to the Declaration of Yulian Nilsen as Exhibits A and B [Dkt.

# 52], which show there was physical damage to the SHIPMENT. Under the Maersk bill of


                                               1
          Case 1:18-cv-00121-PKC Document 58 Filed 03/08/19 Page 2 of 5



lading contract, Maersk’s responsibility ended upon delivery of the containers to Sapsan at the

Port of Newark.

       Plaintiff filed suit against Maersk, Albatrans and Sapsan. Sapsan filed a Motion to

Dismiss the Complaint on the ground that the Court lacks personal jurisdiction. The Court then

allowed the parties to proceed with Discovery limited to the Sapsan jurisdiction issue. This

Discovery included taking the deposition of Sapsan through Yulian Nilsen, the Owner of Sapsan.

       Sapsan testified that it drove through the State of New York to deliver the SHIPMENT

from the Port of Newark, New Jersey to Stratford, Connecticut. (See Dep. Nilsen p. 49, line 22 –

p. 50, line 24). Further, Sapsan testified that Albatrans was in fact a freight forwarder for the

subject shipment, and that Albatrans is a New York entity, with an office in New York. (See

Dep. Nilsen p. 12, lines 19-22; p. 53, lines 2-4).

       With respect to Sapsan’s business generally, Sapsan is registered with the Federal Motor

Carrier Safety Administration (“FMCSA”) as an interstate carrier with United States Department

of Transportation (“DOT”) number 1886539; accordingly, Sapsan is authorized to deliver goods

to the State of New York. In fact, Sapsan receives and delivers goods within the State of New

York. (See Dep. Nilsen p. 27, lines 16-22; p. 47, lines 12-19; p. 56, lines 4-11). Further, Nilsen

testified that Sapsan conducts business with other freight forwarders in New York, including Kay

International and BNX Shipping. (See Dep. Nilsen p. 16, lines 6-11). Further, Sapsan “only

service[s] the Port of New York.” (See Dep. Nilsen p. 18, lines 8-16). In this regard, Sapsan pays

New York Highway use tax and files a MT-903 web highway tax return with the State of New

York. (See Dep. Nilsen p. 26, lines 16-18; p. 44, lines 9-12). Pursuant thereto, Sapsan drove

23,166 miles in the State of New York during 2017. (See Nilsen Dep. p. 45 line 3 – p. 46, line

12). In addition, Sapsan’s current insurance agent is located in Staten Island, New York. (See




                                                     2
         Case 1:18-cv-00121-PKC Document 58 Filed 03/08/19 Page 3 of 5



Dep. Nilsen p. 55, lines 3-14).

                                       APPLICABLE LAW

       New York Courts have found jurisdiction over a motor carrier where it has designated an

agent for purposes of services of process and traverses the roads of the state to constitute consent

to be sued in federal court in that state. Falzon v. Johnson, 2012 WL 4801558 (E.D.N.Y. Sept.

11, 2012) (citing Neirbo Co. v. Bethlehem Shipbuilding Corp., 308 U.S. 165, 173 (1939). Here,

Sapsan, as a motor carrier operating in interstate commerce, is required “to designate an agent

for service of process in order to ‘protect the public from accidents growing out of the negligent

use of motor vehicles engaged in interstate transportation.’” Rounds v. Rea, 947 F.Supp. 78, 83

(W.D.N.Y. 1996). Thus, even though motor carriers may not have physical property or station

agents at all times within a particular state, they are treated as “if physically present in each of

the States through which they are licensed to operate . . . [and] for the purpose of answering

process of the courts of such jurisdiction, legally to be found therein and inhabitants thereof.

Falzon v. Johnson, 2012 WL 4801558 (E.D.N.Y. Sept. 11, 2012) (citing Ocepek v. Corp.

Transport, Inc., 950 F.2d 556, 560 (8th Cir. 1991).

               New York courts have consistently held that the designation of an
               agent for service or process by a federally regulated motor carrier
               constitutes consent to suit in New York. See, e.g., Pena v. R & B
               Transp., 93 A.D.3d 601, 602, 940 N.Y.S.2d 867 (1st Dep’t 2012)
               (reversing the trial court's dismissal, and holding that “the
               appointment of an agent under the [Motor Carrier A]ct is consent
               to suit in this State”); Brinkman v. Adrian Carriers, Inc., 29
               A.D.3d 615, 617, 815 N.Y.S.2d 196 (2d Dep’t 2006) (reversing
               dismissal for lack of personal jurisdiction where defendant, an
               Iowa interstate carrier, was sued by New York residents for an
               accident that occurred in Illinois, on the grounds that the defendant
               had designated an agent for service of process in New York
               pursuant to the Motor Carrier Act: “The designation of an agent
               under the Act operates as an express consent to personal
               jurisdiction”).

       Here,    Sapsan    has     designated   with   the   FMCSA,     that   is   had   designated


                                                 3
         Case 1:18-cv-00121-PKC Document 58 Filed 03/08/19 Page 4 of 5



“DOTPROCESSAGENTS.COM LLC” as its “blanket company” for service of process for each

state and that Sapsan has filed a “BOC-3” Form with the FMCSA, which is for designation of

process agents (See Ex. “A”). Accordingly, Sapsan as a interstate motor carrier has complied

with the requirements of the FMCSA by designating a blanket process server for each state,

including the state of New York, and has further admitted to traversing the roads of New York

for the subject shipment. Thus, this Court has jurisdiction over Sapsan. Falzon v. Johnson, 2012

WL 4801558 (E.D.N.Y. Sept. 11, 2012).

       The foregoing demonstrates that Sapsan is subject to the jurisdiction of the State of New

York generally and with respect to the subject shipment. Accordingly, Defendants, Albatrans and

Maersk, respectfully request that the Court enter an Order denying Sapsan’s Motion to Dismiss,

and for any other and further relief the Court deems just.

Dated: March 8, 2019                                 Respectfully submitted,

                                                     SPECTOR RUBIN, P.A.

                                              By:    /s/ Andrew R. Spector
                                                     Andrew Spector (AS-3887)
                                                     3250 Mary Street, Suite 405
                                                     Miami, FL 33133
                                                     andrew.spector@spectorrubin.com

                                                     /s/ Troy Geisser
                                                     Troy Geisser, (TG-9012)
                                                     43 West 43rd Street, Suite 147
                                                     New York, NY 10036
                                                     troy.geisser@spectorrubin.com

                                                     Telephone: (305) 537-2000
                                                     Facsimile: (305) 537-2001
                                                     Attorneys for Defendant, Albatrans, Inc.




                                                 4
         Case 1:18-cv-00121-PKC Document 58 Filed 03/08/19 Page 5 of 5



                                                    FREEHILL, HOGAN & MAHAR, LLP

                                            By:     /s/ Jim L Ross
                                                    James L. Ross, Esq.
                                                    80 Pine Street
                                                    New York, New York 10005
                                                    Telephone: (212) 425-1900
                                                    Facsimile: (212) 425-1901
                                                    ross@freehill.com
                                                    Attorneys for Defendant, Maersk Line

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed this 8th day

of March 2019, via the Court’s CM/ECF system, which shall notify all parties of record.

                                                    SPECTOR RUBIN, P.A.

                                             By:     /s/ Andrew Spector
                                                     Andrew Spector (AS-3887)




                                               5
